Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17,19-23, and 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On p. 9, Applicants argues that claim 17 has be revised to include allowable subject matter as recited in claim 18; Examiner noted that the amendments added to claim 17 is not the same as contents of cancelled claim 18.  For sake of argument, Examiner has further incorporated a secondary reference to strengthen his rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as unpatentable over Johnson (US 6,975,599) in view of Roy (US 2006/0187885).
Regarding claim 1, Johnson describes a method for rate adaptation using a two-loop operation distinguishing between a retry packet and a new packet (fig. 4), comprising: 
determining whether to transmit the retry packet or the new packet, said retry packet being the same as the packet (fig. 4 step 401 & col. 7 lines 35-43, determining if packet has been successfully received at a higher rate for another new packet transmission in step 400, or have not been received for a retransmission in step 402); 
reducing a maximum rate for a rate search in response to determining to transmit the retry packet; and transmitting the retry packet based on the reduced maximum rate, wherein and further wherein the reduced maximum rate is lower than the first rate (fig. 4 #404 or 406 & col. 7 lines 59-62, if transmission has failed, retransmitting the packet at a lower data rate after more than 1x re-try).
Johnson fails to further explicitly describe:
the transmission of the retry packet is a first occurrence of retransmission of the packet for transmitting the retry packet based on the reduced maximum rate.
Roy also describes wireless adapting transmission rates (title), further describing:
the transmission of the retry packet is a first occurrence of retransmission of the packet for transmitting the retry packet based on the reduced maximum rate (fig. 4 #410-425 & para. 38, if after packet transmitted with initial/default rate an ack not received (i.e. failure), reduce rate & retransmit same packet at a rate-down transmission rate).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission of the first occurrence of the retry packet in Johnson to use the reduce maximum rate as in Roy.
The motivation for combining the teachings is that this achieves an acceptable quality (SNRS) at higher data rates which maximize performance and overall system capacity (Roy para. 5).
Regarding claim 3, Johnson describes:
wherein the maximum rate is reduced such that one or more of an amount of time to transmit the retry packet is reduced or reliability in transmitting the retry packet is increased (fig. 4 #404 or 406 & col. 7 lines 59-62, if transmission has failed, retransmitting the packet at a lower (reduced) data rate, so as to proovide a robust (reliable) transmission, col. 2 lines 24-27).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Roy as applied to claim 1 above, and further in view of Qian (US 2007/0189225).
Regarding claim 2, Johnson describes:
selecting the maximum rate for the rate search associated with the new packet; and transmitting the new packet based on the selected maximum rate (fig. 4 & col. 7 lines 35-38, selecting/retaining the higher of 2 packet rates (maximum rate) for transmitting new packets).
Johnson fails to further explicitly describe:
determining a packet error rate (PER) accumulated over a predetermined number of transmitted packets in response to determining to transmit the new packet; 
and selecting the maximum rate for the rate search based on the PER.
Qian also describes rate shifting for transmission (title), further describing:
determining a packet error rate (PER) accumulated over a predetermined number of transmitted packets in response to determining to transmit the new packet; 
and selecting/retaining the new rate for the rate search based on the PER (para. 27, new rate is selected/retained with if has acceptable PER, where PER by definition is accumulated over a predetermined number of transmitted packets).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that maximum rate used is selected/retained as the rate for new packet transmission in Johnson be determined by the PER as in Qian.
The motivation for combining the teachings is that this yields a innovative rate shifting algorithm that differentiate between causes of packet errors and can rate shift accordingly (Qian para. 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Roy as applied to claim 1 above, and further in view of Han (US 2013/0343255).
Regarding claim 4, Johnson fails to further explicitly describe:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to reduce the maximum rate for the rate search based on the retry packet.
Han also describes adjusting communication data rates (fig. 2), further describing:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to reduce the maximum rate for the rate search based on the retry packet (fig. 2, if success rate is low due to high failures in step 204, then MCS is adjusted (selected) to slow down (reduce) data rate in step 206).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that reducing the maximum rate in fore retry packets in Johnson to be done by selection of MCS value as in Han.
The motivation for combining the teachings is that this ensures that the transmission success rate meets or exceeds a target success rate (Han, para. 41).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Roy as applied to claim 1 above, and further in view of Ma (US 2017/0303159)
Regarding claim 5, Johnson fails to further explicitly describe:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to increase a link-margin reliability or to reduce a congestion level of a medium caused by packet collision.
Ma also describes wireless congestion retries (abstract), further describing:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to increase a link-margin reliability or to reduce a congestion level of a medium caused by packet collision (abstract, transmission parameter of MCS is adapted (selected) to mitigate the detected congestion levels).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the rate search of Johnson to select MCS to reduce maximum rate as in Ma.
	The motivation for combining the teachings is that this reduces transmission quality degradation & transmission errors as a result of network congestion (Ma para. 3).
Regarding claim 6, Johnson fails to further explicitly describe:
wherein the maximum rate is selected further based on a current congestion level of a medium.
Ma also describes wireless congestion retries (abstract), further describing:
wherein the maximum rate is selected further based on a current congestion level of a medium (abstract, transmitting traffic is adapted according to congestion levels, where the sender may form the allow maximum sending rate).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the maximum rate determined in Johnson to be based on current congestion level of the medium as in Ma.
	The motivation for combining the teachings is that this reduces transmission quality degradation & transmission errors as a result of network congestion (Ma para. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Roy, and Ma as applied to claim 6 above, and further in view of Hurson (US 2019/0342199).
Regarding claim 7, Johnson and Ma combined fail to further explicitly describe:
determining the current congestion level of the medium; and comparing the current congestion level against historical congestion levels, wherein the maximum rate is selected based on the comparison.
Hurson also describes network congestion management (title), further describing:
determining the current congestion level of the medium; and comparing the current congestion level against historical congestion levels, wherein the maximum rate is selected based on the comparison (para. 42, congestion notification (CNP) indicates [current] congestion [level] is gone as compared to previous (historical) indicated congestion [level], for endpoint to recover (set/select) transmit bit rate to maximum permitted rate).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the congestion scheme in Johnson and Ma combined to determine current congestion level & compare with historical congestion levels to select the maximum rate as in Hurson.
The motivation for combining the teachings is that this implementation leads to fast resolution to congestion management in a network (Hurson para. 1-2).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0211643) in view of Ma (US 2017/0303159).
Regarding claim 17, Yu describes a method for rate adaptation based on an increase in packet error rate (PER) to improve packet transmission latency and reliability (abstract & fig. 2, upon determining PER greater than certain threshold, selecting a MCS for transmission. This improves the transmission rate (rate adaptation), para. 34), comprising: 
determining that the PER has increased; selecting a modulation/coding scheme (MCS) value based on the increased PER; and transmitting a packet based on the selected MCS value (abstract & fig. 2, upon determining PER greater than certain threshold, selecting a MCS for transmission. This improves the transmission rate (rate adaptation), para. 34).
Yu already describes that the PER is associated with the PER, but fails to further explicitly describe:	determining a congestion level of a medium,
selecting MCS values based (also) on determined congestion level, the selected MCS value being higher than a previous MCS value prior to its increase.
Ma also describes adapting communication parameters to wireless link conditions (title), further describing:
determining a congestion level of a medium (abstract & para. 4, determining a congestion level).
selecting MCS values based (also) on determined congestion level, the selected MCS value being higher than a previous MCS value prior to its increase (para. 148, selecting a higher MCS levels as part of the congestion control algorithm).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the MCS level which is associated with PER in Yu to be increased based on congested determination as in Ma.
The motivation for combining the teachings is that this mitigates degradation in video quality & transmission errors (Ma, para. 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Ma as applied to claim 17 above, and further in view of Lee (US 2010/0014500).
Regarding claim 19, Yu fails to further explicitly describe:
reducing a dynamic spread of MCS values to a subset of the MCS values, wherein the MCS value is selected from the subset of MCS values.
Lee also describes adapting MCS for wireless transmission (title), further describing:
reducing a dynamic spread of MCS values to a subset of the MCS values, wherein the MCS value is selected from the subset of MCS values (fig. 1 S102 & para. 51, narrowing (reducing dynamic spread of) MCS values by selecting MCS level (value) to select from MCS subset).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the MCS value selection in Yu be selected from a reduced spread of MCS subset as in Lee.
The motivation for combining the teachings is that this reduces the complexity of the wireless system performing high speed data (Lee para. 16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Ma as applied to claim 17 above, and further in view of Tsang (US 2018/0262240).
Regarding claim 20, Yu fails to further explicitly describe:
determining whether the PER increased due to link margin issues or collision issues, wherein the MCS value is selected further based on whether the PER increased due to link margin issues or collision issues.
Tsang also describe rate optimizer for rate optimization (fig. 4 # 410), further describing:
determining whether the PER increased due to link margin issues or collision issues, wherein the MCS value is selected further based on whether the PER increased due to link margin issues or collision issues (para. 61, factors such as collision.. may result in: high packet error rate, yielding the use of particular modulation and coding scheme proportional to highest throughput, para. 71).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the PER increase in Yu be due to collision issues which affects selection of MCS as in Tsang.
The motivation for combining the teachings is that this ultimately improves the performance of wireless communication with other electronic devices (Tsang para. 4).

Allowable Subject Matter
Claims 8-16 and 28-31 allowed.  The new claims 28-31 are allowed for the same purpose of deemed allowed claims 8-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yu (US 2014/0211643) describing MCS selection when PER is greater than a threshold (abstract), Sunman (US 2018/0035331) describing congestion level estimation (abstract), Lee (US 2011/0194419) describing adaptive MCS (title), and Heidari (WO 2011/087905) describing consideration of PER for a higher MCS (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469